

117 HR 2690 IH: Clarifying Legality and Enforcement Action Reasoning Act
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2690IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Trade Commission Act to require annual reports to Congress regarding the status of investigations of unfair or deceptive acts or practices in or affecting commerce.1.Short titleThis Act may be cited as the Clarifying Legality and Enforcement Action Reasoning Act or the CLEAR Act.2.Annual reporting on the status of investigationsSection 5 of the Federal Trade Commission Act (15 U.S.C. 45) is amended by adding at the end the following new subsection:(o)Report on investigations(1)In generalThe Commission shall, on an annual basis, transmit a report to Congress on investigations with respect to unfair or deceptive acts or practices in or affecting commerce (within the meaning of subsection (a)(1)), detailing—(A)the number of such investigations the Commission has commenced;(B)the number of such investigations the Commission has closed with no official agency action;(C)the disposition of such investigations, if such investigations have concluded and resulted in official agency action; and(D)for each such investigation that was closed with no official agency action, a description sufficient to indicate the legal analysis supporting the Commission’s decision not to continue such investigation, and the industry sectors of the entities subject to each such investigation.(2)Privacy protectionThe description required under paragraph (1)(D) shall not include the identity of the person who is the subject of an investigation or any other information that identifies the person.(3)FTC website postingThe Commission shall make the most recent report required under this subsection publicly available on the Commission’s website, and maintain such report on such website until the next report is transmitted to Congress..